Citation Nr: 0027157	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-13 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.  

2.  Entitlement to service connection for agoraphobia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1970 to June 1972.  
This matter came 


before the Board of Veterans' Appeals (Board) on appeal from 
an October 1998 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which, in pertinent part, denied service 
connection for an anxiety disorder.  The veteran has been 
represented throughout this appeal by the American Legion.  

The veteran may have submitted informal claims of entitlement 
to service connection for hypertension, peptic ulcer disease, 
a back disorder, a joint disorder, hearing loss disability, a 
heart disorder, and a stomach disorder.  It appears that the 
RO has not had an opportunity to act upon the claims.  Absent 
an adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran clearly and unmistakably manifested an 
anxiety disorder prior to entering active service.  

3.  The veteran's preexisting anxiety disorder has been 
objectively shown to have increased in severity during active 
service.  

4.  Agoraphobia was not objectively manifested during active 
service or at the most recent VA examination for compensation 
purposes of record.  


CONCLUSIONS OF LAW

1.  An anxiety disorder was aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991 & Supp. 
2000); 38 C.F.R.§§ 3.303, 3.304, 3.306 (1999).  

2.  The veteran's claim of entitlement to service connection 
for agoraphobia is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Anxiety Disorder

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The veteran asserts that a chronic anxiety disorder was 
initially manifested during wartime service.  At his August 
1971 physical examination for service entrance, the veteran 
indicated that he had experienced "frequent trouble 
sleeping" and denied having ever experienced either 
"depression or excessive worry" or "nervous trouble of any 
sort."  On examination, the veteran was found to exhibit no 
psychiatric abnormalities.  

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted, and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
1991).  The provisions of 38 C.F.R. § 3.304(b) (1999) direct 
that:

  (b)	Presumption of soundness.  The 
veteran will be considered to have been 
in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  

  (1)	History of preservice existence 
of conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.  

  (2)	History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.  

  (3)	Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest is of no 
force and effect if other data do not 
establish the fact.  Other evidence will 
be considered as though such statement 
were not of record.  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions", 38 C.F.R. 
§ 3.304(b)(1) (1993).  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  

The veteran is therefore entitled to the presumption of 
soundness as to an anxiety disorder.  It is next necessary to 
determine whether the presumption of soundness has been 
rebutted.  

A December 1971 naval treatment entry states that the veteran 
complained of stomach cramps.  He reported that he had 
experienced stomach cramps and an upset stomach after eating 
ever since entering active service.  Impressions of a nervous 
reaction and questionable anxiety problems were advanced.  A 
December 1971 treatment record notes that the veteran was 
extremely agitated.  A January 1972 treatment entry states 
that the veteran complained of difficulty sleeping and 
anxiety-type reactions.  He presented a history of 
longstanding family problems and sought to see a 
psychiatrist.  

A January 1972 treatment entry relates that the veteran was 
highly anxious; had family problems; and had been dropped 
from school.  An impression of unsuitability due to a 
personality disorder was advanced.  A February 1972 
psychiatric evaluation reports that the veteran had a 
severely disturbed familial background; had borderline to 
poor adjustment prior to joining the Marine Corps; and had 
impulsively joined the Marine Corps in an abortive attempt to 
escape from a marriage to his pregnant girlfriend.  While in 
the service, the veteran had poor adjustment with severe 
feelings of pressure, anxiety, and agitation; physical 
symptoms; sick call visits; and an inability to adjust to 
military life or discipline.  On mental status examination, 
the veteran was observed to be an inadequate and immature 
young man.  He exhibited a highly labile affect; a somewhat 
depressed mood; poor impulse control; poor resources for 
coping with stress; and poor insight and motivation.  An 
impression of a severe emotionally unstable personality was 
advanced.  The veteran was found to be unsuitable for 
retention in the service.  The examiner commented that the 
veteran was an immature and unstable man who had been unable 
to make an adequate adjustment prior to and following 
enlistment.  

A March 1972 naval treatment entry states that the veteran 
complained of being nervous and unable to sleep.  A diagnosis 
of an anxiety reaction was advanced.  An April 1972 
psychiatric evaluation indicates that the veteran reported 
many personal problems and a long history of significant 
emotional illness.  An impression of anxiety neurosis was 
advanced.  The naval psychiatrist commented that the 
veteran's disability existed prior to service entrance.  

An April 1972 psychiatric evaluation for conducted for a 
naval medical board relates that the veteran had six months 
of active service.  He presented a history of a sudden onset 
of severe anxiety characterized by a feeling of extreme 
fright; a sense that he was going to die; a feeling that 
things were building within him and he would explode; 
shaking; a rapid heartbeat; severe dizzy spells; and an upset 
stomach and nausea.  The veteran clarified that he had first 
experienced these symptoms prior to service while in a movie 
theater; he infrequently experienced such symptoms thereafter 
prior to service entrance; and frequently experienced them 
during boot camp.  The veteran was diagnosed with an anxiety 
neurosis.  The naval psychiatrist commented that the veteran 
had a substantial prior history of recurrent and persistent 
anxiety attacks prior to service entrance.  The psychiatrist 
commented that the stress of military life, while increasing 
the veteran's symptomatology, was not a "prime exacerbating 
factor."  He was found to exhibit no disability which was 
"the result of an incident of service or which was 
aggravated thereby."  A May 1972 naval medical board report 
states that the veteran was diagnosed with an anxiety 
neurosis which existed prior to service entrance and was not 
aggravated by active service.  At his June 1972 physical 
examination for service separation, the veteran was diagnosed 
with an anxiety neurosis.  

An April 1998 VA mental health clinic treatment record notes 
that the veteran reported that he initially experienced a 
panic attack while in the United States Marine Corps.  The 
veteran was diagnosed with panic attacks with no agoraphobia.  
A May 1998 VA treatment record states that the veteran was 
diagnosed with agoraphobia with panic attacks.  

At a September 1998 VA examination for compensation purposes, 
the veteran complained of anxiety of many years' duration.  
He reported that "the Marines" had tried to drown him 
during an inservice parachute training exercise and 
physically abused him.  The veteran clarified that he had 
been discharged with an anxiety neurosis and agoraphobia.  On 
general medical evaluation, the veteran was diagnosed with a 
history of agoraphobia, anxiety, and panic attacks.  On 
psychiatric evaluation, he was diagnosed with a 
"longstanding" not otherwise specified anxiety disorder.  

In a January 1999 affidavit, the veteran advanced that he 
initially experienced acute anxiety, fearfulness, 
palpitations, dizzy spells, and a sense that things were 
building up inside him during "NAS" training in 
Jacksonville, Florida during the fall of 1971.  He expressly 
denied experiencing such symptoms prior to that time.  The 
veteran clarified that he had initially experienced the 
listed psychiatric symptoms when he was held underwater by 
four military instructors without oxygen until he lost 
consciousness; initially saw a psychiatrist at the Beaufort, 
South Carolina, Marine Corps Air Station during the spring of 
1972; and recalled telling the psychiatrist that he became 
frightened while watching the movie "Easy Rider" prior to 
service entrance.  His feelings during the movie were 
entirely different from his inservice symptoms.  

In his January 1999 notice of disagreement, the veteran 
reiterated that his anxiety disorder was not manifested prior 
to service entrance.  In a January 1999 written statement, 
the veteran's wife stated that she had known the veteran 
since 1967 and had been married to him since October 1971.  
She advanced that the veteran was mentally healthy prior to 
service entrance and the Marine Corps was responsible for his 
current psychiatric disability.  

Written statements from Charles Page, Jr., Charles L. Haney, 
Ron Haney, Roger G. Hargrave, Leon Haney, Hattie M. Wilson, 
and Harold Hargrave convey that they had known the veteran 
for many years prior to service entrance.  They stated that 
the veteran never experienced any psychiatric complaints 
prior to service entrance and initially exhibited a chronic 
acquired psychiatric disability upon his return from active 
service.  

In his May 1999 substantive appeal, the veteran advanced that 
he saw men killed at Paris Island, South Carolina during 
September 1971; was told that he would also be killed if he 
said anything; had nearly been drown by his drill 
instructors; had experienced his first anxiety or panic 
attack following the alleged drowning attempt; and had 
subsequently manifested a chronic anxiety disorder.  

While his August 1971 physical examination for service 
entrance noted no psychiatric abnormalities, the veteran 
reported to his military treating psychiatrists that he had 
experienced anxiety and panic attack-related symptoms prior 
to service entrance.  The psychiatrists concluded that the 
veteran's anxiety disorder preexisted active service.  
Although the veteran submitted written statements from his 
wife and his acquaintances attesting that he had no mental 
defects before entering service, these statements are from 
laypersons, who are not competent to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Savage v. 
Gober, 10 Vet. App. 488 (1997).  There is no competent 
evidence reflecting an initial inservice onset for the 
claimed disorder.  We are presented with an inservice medical 
opinion based upon a substantial history that the disorder 
had existed prior to service.  There is nothing equivocal in 
the language of the examiner and the opinion is far more than 
an unsubstantiated conclusory opinion.  See Miller v. West, 
11 Vet. App. 345 (1998).  Unlike Miller, there is 
contemporaneous clinical evidence, recorded history and an 
analysis based on both.  Therefore, the Board finds that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence that the veteran's anxiety disorder 
existed prior to his entry in service.  

As the veteran's anxiety disorder has been shown to have 
preexisted service, then service connection may be predicated 
upon a finding of aggravation during service.  Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  The specific finding requirement 
that an increase in disability is due to the natural progress 
of the condition will be met when the available evidence of a 
nature generally acceptable as competent shows that the 
increase in severity of a disease or injury or acceleration 
in progress was that normally to be expected by reason of the 
inherent character of the condition, aside from any 
extraneous or contributing cause or influence peculiar to 
military service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during wartime service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to wartime 
service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(1999).  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service medical records reflect that he reported experiencing 
significant anxiety-related symptoms almost immediately 
following service entrance.  The inservice psychiatric 
evaluations report that the veteran's infrequent preservice 
anxiety symptoms increased in frequency and severity during 
basic training and for the remainder of his active service.  
A military psychiatrist expressly concluded that the 
veteran's psychiatric symptomatology had increased in 
severity due to the stress of military life notwithstanding 
the fact that he had "no disability which had been 
aggravated by an incident of service."  The veteran has 
advanced on appeal that his inservice symptomatology 
dramatically increased in severity following a 1971 inservice 
aquatic parachute training exercise.  There is no competent 
evidence of record which establishes that the veteran's 
anxiety disorder increased in severity due to the natural 
progress of the disorder.  Given its inconsistency, the 
military psychiatrist's comment does not constitute clear and 
unmistakable evidence sufficient to rebut the wartime 
presumption of aggravation.  

In reaching this determination, it appears that the inservice 
examiner determined that the condition was not aggravated 
because of service.  We accept that opinion.  
However, the appellant need not show a specific link between 
his inservice activity and the deterioration of his 
preservice disability.  Browder v. Derwinski, 1 Vet. App. 
204, 206 (1991).  The inservice comment that military life 
was not a prime exacerbating factor is not relevant.  

Furthermore, the presumption of aggravation applies where 
there was a worsening of the disability regardless of whether 
the degree of worsening was enough to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  The 
extent of the impairment prior to service was not described.  
However, it was determined that he had severe impairment for 
military service and civilian life.  This leaves us with the 
conclusion that the manifestations recorded in service did 
not represent an acute exacerbation.  Therefore, service 
connection for an anxiety disorder is warranted.  


II.  Agoraphobia

The Board notes that while the veteran has advanced on appeal 
that he was discharged from active service due to 
agoraphobia, the clinical documentation of record does not 
reflect that agoraphobia was diagnosed during active service.  
Furthermore, no professional has attributed the diagnosis to 
service.   Therefore, the claim based on this diagnosis is 
not well grounded.


ORDER

Service connection for an anxiety disorder is granted.  
Service connection for agoraphobia is denied.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

